79 Mich. App. 347 (1977)
261 N.W.2d 320
ELLIS
v.
WAKEFIELD TOWNSHIP SCHOOL DISTRICT
Docket No. 77-359.
Michigan Court of Appeals.
Decided October 25, 1977.
*348 Foster, Swift, Collins & Coey, P.C. (by Arthur R. Przybylowicz), for plaintiff.
McNeil, Payant, Mouw & Lori, for defendant.
Before: QUINN, P.J., and BASHARA and D.E. HOLBROOK, JR., JJ.
QUINN, P.J.
By complaint for writ of mandamus and other relief, plaintiff sought to compel defendants to place plaintiff on tenure status for the 1976-1977 school year. Both parties filed motions for summary judgment and stipulated that the controversy be disposed of on the basis of the pleadings, stipulated facts, oral argument and briefs. The trial court granted defendants' motion and summary judgment entered in their favor. Plaintiff appeals.
Plaintiff has been employed by defendants as a full time teacher during the 1974-1975 and 1975-1976 school years. On the recommendation of the superintendent of defendants' schools and at a meeting held March 17, 1975, defendant board granted plaintiff tenure status beginning with the school year 1975-76. At a meeting held November 17, 1975, defendant board rescinded the grant of tenure status as being in violation of the state tenure act (MCLA 38.71 et seq.; MSA 15.1971 et seq.). At a meeting of defendant board held March 29, 1976, plaintiff was placed on third year probationary *349 status and was so advised by letter dated March 31, 1976. Plaintiff's only teaching employment in Michigan has been as stated above. Plaintiff filed this action May 10, 1976.
Plaintiff states the first issue as:
"Did the appellee board of education's action in granting appellant tenure after one year of teaching in the school district give the appellant tenure under the Michigan teacher tenure act?"
In support of an affirmative answer to this question, plaintiff argues that the tenure act does not preclude a board of education from granting a teacher tenure prior to the expiration of a two-year probationary period and considering the purpose of the tenure act, his grant of tenure was valid and binding. The trial court did not accept this argument, nor do we.
MCLA 38.151; MSA 15.2051 provides:
"This act shall apply to all school districts of the state."
The pertinent portion of MCLA 38.81; MSA 15.1981 provides:
"All teachers during the first two school years of employment shall be deemed to be in a period of probation:".
The only exception to the required two-year probationary period is found in MCLA 38.92; MSA 15.1992:
"If a teacher on continuing tenure is employed by another controlling board, he shall not be subject to another probationary period of more than one year *350 beginning with the date of employment, and may at the option of the controlling board be placed immediately on continuing tenure."
Plaintiff does not fall within this exception. Express mention in a statute of one thing implies exclusion of other similar things, Valenti Homes, Inc v Sterling Heights, 61 Mich. App. 537; 233 NW2d 72 (1975). By implication, defendant board was precluded from granting plaintiff tenure prior to the expiration of the two-year probationary period. The attempt to do so was an illegal act. Plaintiff did not gain tenure under the tenure act.
Plaintiff claims tenure by contract, but the contract relied on was in violation of the statute and was void and unenforceable, American Trust Co v Michigan Trust Co, 263 Mich. 337; 248 N.W. 829 (1933). Plaintiff obtained nothing by the alleged contract.
Decision on these two issues obviates discussion of the final two issues.
Affirmed with costs to defendants.